DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on February 1, 2021 has been entered. Claims 1-8 and 10-21 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on November 12, 2020.

Response to Arguments
Applicant’s arguments see page 15, filed February 1, 2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been removed based on the current claim amendments.
Applicant’s arguments see page 15, filed February 1, 2021, with respect to the 35 U.S.C. 112(f) interpretations have been fully considered and are persuasive.  The 35 U.S.C. 112(f) interpretations have been removed based on the current claim amendments. 
Applicant’s arguments see page 15, filed February 1, 2021, 
Applicant’s arguments see pages 16-24, filed February 1, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.

Allowable Subject Matter

Claims 1-8 and 10-21 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “compensating for a distortion induced by the convergent lens on the hologram by modifying the plurality of planes of the scene to result in a plurality of modified object planes, a point of one of the planes, that is an image point of an object point by conjugation of said convergent lens, being replaced by said object point; and from the plurality of modified object planes, propagating complex sampled light waves to the screen plane and summing the propagated complex sampled light waves” as the references teach use of near-eye devices for combining a real-world scene with a hologram generated through spatial light modulation and hologram generating via multi-view and depth data as light is propagated toward a holographic plane, however the references fail to explicitly define a process in which to reduce distortion induced by a convergent lens on a hologram multiple planes of the scene have to be modified and object points replaced for the function of compensating the distortion in conjunction with the remaining limitations of claim 1.

In regards to independent claim 6, this claim recites limitations similar in scope to that of claim 1, and thus is allowed under the same rationale as provided above.
In regards to dependent claims 2-5, 7, 8, and 10-21, these claims depend from allowed base claims 1 and 6, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
2013 “Compensation of Hologram Distortion by Controlling Defocus Component in Reference Beam Wavefront for Angle Multiplexed Holograms” – Reference is of particular relevance to the application as it discloses a method for optically compensating for hologram distortion by controlling aberration components in the reference beam wavefront while reproducing data, thereby improving the reproduced data quality.
US 2016/0379606 A1 – Reference is of particular relevance to the application as it discloses display devices including holographic optical elements for directing light toward image producing panels as the phase modulating image producing panel uses at least a portion of converging light to produce an image with collimated or diverging light.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TERRELL M ROBINSON/Examiner, Art Unit 2619